If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   June 13, 2019
              Plaintiff-Appellee,

v                                                                  No. 341724
                                                                   Wayne Circuit Court
MICHAEL ANTHONY WARNER,                                            LC No. 17-003156-01-FC

              Defendant-Appellant.


Before: SAWYER, P.J., and O’BRIEN and LETICA, JJ.

PER CURIAM.

        Defendant, Michael Anthony Warner, appeals as of right his jury trial convictions of
three counts of first-degree murder, supported by two theories, MCL 750.316,1 two counts of
assault with intent to murder (AWIM), MCL 750.83, one count of first-degree home invasion
(HI), MCL 750.110a(2), one count of being a felon in possession of a firearm (FIP), and one
count of possession of a firearm during the commission of a felony (felony-firearm), MCL
750.227b. Warner was sentenced as a fourth-offense habitual offender, MCL 769.12, to three
terms of life imprisonment without parole for the three murder convictions, two terms of 20 to 40
years’ imprisonment for the two AWIM convictions, 10 to 20 years’ imprisonment for the HI
conviction, and 10 to 15 years’ imprisonment for the FIP conviction to be served consecutively
to a two-year term of imprisonment for the felony-firearm conviction. We affirm.

       This case arises out of the murders of Robert Pittman, Michelle Asaka Davis, and Darrion
Jones on March 18, 2017, at a home on Rutherford Street in Detroit, Michigan. On the morning




1
  The jury found Warner guilty of three counts of first-degree murder and three counts of felony
murder based on home invasion, MCL 750.316(1)(b). At sentencing, Warner’s convictions for
three counts of felony murder were vacated and Warner was sentenced for three counts of first-
degree murder, supported by two theories.



                                               -1-
of the murders, Demaro Horne called CD,2 who lived at the Rutherford home, and told CD that
he was coming over with “some pills” and liquor. At the time, Robert, Michelle, Darrion, CD’s
cousin MJ, and CD’s aunt MD were all in the home. After Horne and CD had been drinking in
the kitchen for some time, Warner entered the home through the backdoor and began shooting.
Robert, Michelle, and Darrion all died from gunshot wounds. Warner and Horne were both
arrested for the murders. Horne pleaded guilty to several offenses under a plea agreement
requiring him to testify truthfully in this matter. On October 2, 2017, the jury found Warner
guilty of the charged offenses.

                                 I. RECROSS-EXAMINATION

       Warner argues that he was denied his constitutional right to a fair trial when the trial
court denied him the opportunity to recross-examine prosecution witnesses. We disagree.

        “In order to properly preserve an issue for appeal, a defendant must raise objections at a
time when the trial court has an opportunity to correct the error . . . .” People v Pipes, 475 Mich.
267, 277; 715 NW2d 290 (2006) (quotation marks and citation omitted). With respect to
exclusion or limitation of evidence, the defendant must also make an adequate offer of proof
identifying relevant evidence or issues that the defendant was unable to address. People v
McPherson, 263 Mich. App. 124, 137; 687 NW2d 370 (2004). Following the prosecutor’s
redirect-examination of MJ, the trial court refused defense counsel’s request to conduct a
recross-examination. Defense counsel did not object to the trial court’s ruling. On appeal,
Warner argues that the trial court’s ruling foreclosed recross-examination of all witnesses. But
defense counsel did not question whether the ruling applied to all witnesses or solely to MJ, nor
did he object to the trial court’s ruling at any other time during trial. Therefore, we consider this
issue unpreserved.

         This Court reviews unpreserved claims for plain error. People v Gibbs, 299 Mich. App.
473, 492; 830 NW2d 821 (2013). “To avoid forfeiture under the plain error rule, three
requirements must be met: 1) error must have occurred, 2) the error was plain, i.e., clear or
obvious, 3) and the plain error affected substantial rights.” People v Carines, 460 Mich. 750,
763; 597 NW2d 130 (1999). “The third requirement generally requires a showing of prejudice,
i.e., that the error affected the outcome of the lower court proceedings.” Id.

        A defendant has a constitutional right to confront witnesses against him. US Const, Am
VI; Const 1963, art 1, § 20; People v Nunley, 491 Mich. 686, 697; 821 NW2d 642 (2012). “A
primary interest secured by the Confrontation Clause is the right of cross-examination.” People
v Gaines, 306 Mich. App. 289, 315; 856 NW2d 222 (2014). “A limitation on cross-examination
that prevents a defendant from placing before the jury facts from which bias, prejudice, or lack of
credibility of a prosecution witness might be inferred constitutes denial of the constitutional right
of confrontation.” People v Kelly, 231 Mich. App. 627, 644; 588 NW2d 480 (1998). However,
“[t]he right of cross-examination does not include a right to cross-examine on irrelevant


2
  To protect their anonymity, we will refer to those witnesses who were not charged in
connection with this case by their initials only.


                                                -2-
issues. . . .” Gaines, 306 Mich. App. at 316 (quotation marks and citation omitted; alteration in
original). “The Confrontation Clause guarantees an opportunity for effective cross-examination,
not cross-examination that is effective in whatever way, and to whatever extent, the defense
might wish.” People v Ho, 231 Mich. App. 178, 189; 585 NW2d 357 (1998) (quotation marks
and citation omitted). “Rather, the Confrontation Clause protects the defendant’s right for a
reasonable opportunity to test the truthfulness of a witness’ testimony.” Id. at 191. “[T]rial
judges retain wide latitude insofar as the Confrontation Clause is concerned to impose reasonable
limits on such cross-examination based on concerns about . . . interrogation that is repetitive or
only marginally relevant.” Gaines, 306 Mich. App. at 316 (quotation marks and citation omitted;
alteration in original).

        Furthermore, MRE 611(a) specifically permits a court to “exercise reasonable control
over the mode and order of interrogating witnesses and presenting evidence so as to (1) make the
interrogation and presentation effective for the ascertainment of the truth, (2) avoid needless
consumption of time, and (3) protect witnesses from harassment or undue embarrassment.” The
trial court may also “limit cross-examination with respect to matters not testified to on direct
examination.” MRE 611(c). In addition, the defendant must “make an adequate offer of proof
that identified what relevant evidence he was unable to present or what issues he was unable to
adequately explore because of the trial court’s limitation.” McPherson, 263 Mich. App. at 137.
See also MRE 103(a)(2) (precluding error predicated on exclusion of evidence unless substance
of excluded evidence is apparent or made known to the court by offer of proof).

        Warner argues that he was deprived a fair trial when he was denied the opportunity to
recross-examine MJ. When defense counsel attempted to recross-examine MJ, the trial court
said: “No. [The prosecutor] has the burden of proof. That’s why she gets redirect.” Warner
argues that MJ was a critical witness because he was the only person to pick Warner out of a
lineup, but was also a weak witness because he failed to initially identify Warner as one of the
assailants following the murders. However, Warner does not assert that any new evidence
emerged during MJ’s redirect-examination or what questions defense counsel would have asked
on recross-examination but for the trial court’s ruling. Thus, Warner has failed to make an
adequate offer of proof that he was denied his right to a fair trial when the trial court denied
recross-examination of MJ. McPherson, 263 Mich. App. at 137.

         Moreover, the trial court did not err in ruling that defense counsel could not recross-
examine MJ. During cross-examination, MJ admitted that he did not identify Warner when he
initially spoke to the police or at the preliminary examination because he was afraid; defense
counsel then asked MJ a series of questions as to whether MJ truly had any reason to be afraid
when he previously testified at the preliminary examination. In response, the prosecutor also
asked MJ a series of questions regarding his fear at the time of the preliminary examination. MJ
testified that, despite Warner being in jail, he was still afraid of Warner. MJ also agreed that the
police could not protect him from what happens “in the hood.” The redirect-examination was
focused solely on responding to defense counsel’s questions, and therefore did not raise any
subject matters on which defense counsel had not already questioned MJ. Thus, Warner was not
denied his right to confront MJ or prejudiced by the inability to recross-examine him.

       Warner asserts that the trial court’s holding with respect to recross-examination of MJ
foreclosed recross-examination of all prosecution witnesses. Warner argues that, as a result of

                                                -3-
the trial court’s holding, he was denied a fair trial when he was unable to recross-examine four3
witnesses who purportedly offered new testimony on redirect-examination: the officer in charge
of the case, Warner’s cousin DW1, the prosecutor’s DNA analysis expert, and Horne. However,
Warner has neither identified any new topics raised during the redirect-examination of DW1 or
the officer in charge nor does Warner state what questions defense counsel would have asked if
recross-examination had been permitted. Thus, Warner’s argument as to these witnesses is
without merit because he has failed to offer adequate proof as to what issues he was unable to
explore. Id. See also People v Traylor, 245 Mich. App. 460, 464; 628 NW2d 120 (2001)
(“Defendant may not leave it to this Court to search for a factual basis to sustain or reject his
position.”) (quotation marks and citation omitted).

         In regard to the prosecutor’s expert in DNA analysis, Warner asserts that, during redirect-
examination, the prosecutor asked about the meaning of “peer review” and the fact that the
Michigan State Police DNA findings are subject to such review. Warner asserts that the expert
testified about the level of review performed at the crime laboratory, and defense counsel was
unable to challenge anything the expert said regarding that topic. During direct-examination, the
expert testified regarding the process for determining the DNA profile of a given sample, as well
as the process by which she determined the likelihood that a particular person’s DNA contributed
to the sample. Using that process, the expert found very strong support that Warner was one of
three people who contributed to DNA discovered on the grip of a handgun recovered from the
scene. On cross-examination, defense counsel questioned the expert at length about her
analytical process, asking her whether there were specific standards used, or whether she
referenced a manual or a book in order to interpret DNA samples. The expert explained that one
aspect of the process involved the use of a computer program that interprets DNA profiles and
produces a statistical ratio as to the likelihood that a person’s DNA contributed to a provided
sample. Defense counsel then inquired as to the reliability of this form of testing or whether
there was an error rate with the specific computer program used, to which the expert responded
that the program was extremely reliable and that she had never seen the program inaccurately
generate results. On redirect-examination, the prosecutor similarly inquired about the reliability
of the expert’s results, asking her whether her results were subject to peer review. The expert
responded that all reports undergo two reviews: a technical review, during which a qualified
analyst will analyze the entire case to check the expert’s work, and an administrative review to
check for clerical errors in the report. The expert also confirmed that her report in this case
passed this peer review process.

        The prosecutor was responding to defense counsel’s questions concerning the reliability
of the expert’s testing method. Defense counsel was given the opportunity to question the expert
at length about her methods and analysis. Thus, defense counsel was given the chance to test the
expert’s credibility and the reliability of her opinion. Furthermore, Warner has again failed to
offer any specific questions that would have been asked of the expert regarding peer review that


3
 Although Warner indicated in his appellate brief that five witnesses provided new evidence
during their redirect-examinations, that statement was only followed by the names of four
witnesses.


                                                -4-
would have elicited testimony that was both relevant and noncumulative. Thus, Warner has
failed to establish plain error on this ground.

        Warner also refers to five specific matters that Horne testified about on redirect-
examination, and argues that the trial court’s ruling regarding recross-examination left defense
counsel unable to question Horne about those matters. Specifically, Warner argues that he was
precluded from challenging Horne’s redirect-examination testimony concerning (1) Horne’s
connection to Warner and “the pill business”; (2) Warner’s brothers; (3) Horne’s physical state at
the time he was questioned by the police; (4) “whether taking the deal offered by the prosecutor
had been ‘smart or stupid,’ ”; and (5) whether Horne would be labeled as a “snitch” as a result of
his testimony. Once again, Warner merely asserts that he was denied the ability to recross-
examine Horne on these topics without providing any support or analysis for this position. “An
appellant may not merely announce his position and leave it to this Court to discover and
rationalize the basis for his claims, nor may he give only cursory treatment with little or no
citation of supporting authority.” Kelly, 231 Mich. App. at 640-641. Therefore, this Court
concludes that these issues are abandoned on appeal because Warner does not provide any
support for his contentions. Moreover, having reviewed the entirety of Horne’s testimony at
trial, we conclude that each of the topics identified by Warner involve matters that defense
counsel could have, or did, ask Horne about during his first cross-examination or matters that
bore little or no relevance to the crimes for which Warner was being tried. And, yet again,
Warner does not identify specific questions counsel would have asked of Horne or testimony that
would have been elicited in response to those questions. Therefore, Warner has not established
that he was deprived a fair trial by the trial court’s alleged preclusion of recross-examination.

         Furthermore, even if Warner had established error arising from the trial court’s ruling
regarding recross-examination, any such error did not affect Warner’s substantial rights. The
evidence against Warner was overwhelming. Three witnesses testified regarding conversations
with Warner in which Warner referred to a motive for committing the murders. Eyewitness
testimony from MJ and Horne placed Warner at the scene of the crime, and DW2, the mother of
Warner’s child, indicated that Warner admitted to shooting three people. Another resident of
Rutherford Street saw a gold Cobalt speed away from the house after the shooting, and testimony
established that Warner had access to a gold Cobalt through DW2. An expert analyzed a mixed
DNA profile recovered from the grip of a handgun used in the shooting and found strong support
for the conclusion that Warner contributed to the DNA on the gun. Finally, Horne testified
regarding the events of the evening and Warner’s role in the shooting, and Horne’s testimony
was largely corroborated by CD, MD, MJ, and DW2. Furthermore, defense counsel was given
the opportunity to cross-examine all of the witnesses thoroughly at trial. Thus, to the extent that
the trial court precluded defense counsel from engaging in recross-examination, it is improbable
the trial court’s ruling affected the outcome of the lower court proceedings.




                                                -5-
                        II. INEFFECTIVE ASSISTANCE OF COUNSEL

        In order to preserve a claim of ineffective assistance of counsel, a defendant must move
for a new trial or a Ginther4 hearing with the lower court. People v Lopez, 305 Mich. App. 686,
693; 854 NW2d 205 (2014). Warner did not move for a new trial or a Ginther hearing below,
and his motion to remand for that purpose was denied. People v Warner, unpublished order of
the Court of Appeals, entered August 17, 2018 (Docket No. 341724). Consequently, our review
is limited to mistakes apparent on the record. People v Solloway, 316 Mich. App. 174, 188; 891
NW2d 255 (2016).

        “Whether a defendant has been denied the effective assistance of counsel is a mixed
question of fact and constitutional law.” Id. at 187. “Generally, a trial court’s findings of fact, if
any, are reviewed for clear error, and questions of law are reviewed de novo.” Id. at 188. In
order to prevail on a claim of ineffective assistance of counsel, a defendant has the burden of
establishing that “(1) counsel’s performance fell below an objective standard of reasonableness
and (2) but for counsel’s deficient performance, there is a reasonable probability that the
outcome would have been different.” People v Trakhtenberg, 493 Mich. 38, 51; 826 NW2d 136
(2012). “Effective assistance of counsel is presumed, and the defendant bears a heavy burden of
proving otherwise.” People v Eisen, 296 Mich. App. 326, 329; 820 NW2d 229 (2012) (quotation
marks and citation omitted). There is also a “strong presumption that counsel’s performance was
born from a sound trial strategy.” Trakhtenberg, 493 Mich. at 52. It is well-settled that “[t]rial
counsel cannot be faulted for failing to raise an objection or motion that would have been futile.”
People v Fonville, 291 Mich. App. 363, 384; 804 NW2d 878 (2011) (quotation marks and citation
omitted).

       A. FAILURE TO OBJECT TO WITNESS TESTIMONY REGARDING THREATS,
                   DOMESTIC VIOLENCE, AND FEAR OF WARNER

       Warner argues that defense counsel was ineffective for failing to object to DW2’s
testimony that she felt threatened, feared Warner, and had been the victim of domestic violence
because this testimony was irrelevant and highly prejudicial to Warner. Warner similarly
challenges MJ’s testimony about being fearful of Warner. We disagree.

        “Evidence of a defendant’s threat against a witness is generally admissible as conduct
that can demonstrate consciousness of guilt,” Kelly, 231 Mich. App. at 640, but such evidence is
only admissible for that purpose if there is evidence linking defendant to the threats, People v
Lytal, 119 Mich. App. 562, 576-577; 326 NW2d 559 (1982). However, evidence that a witness
was threatened by someone other than defendant is admissible to explain why a witness has
given inconsistent statements and to explain a witness’s reluctance to testify. Kelly, 231 Mich
App at 640; People v Clark, 124 Mich. App. 410, 412; 335 NW2d 53 (1983). This is so because,
“[a] witness’ motivation for testifying is always of undeniable relevance and a [party] is entitled
to have the jury consider any fact that may have influenced the witness’ testimony.” People v
Minor, 213 Mich. App. 682, 685; 541 NW2d 576 (1995).


4
    People v Ginther, 390 Mich. 436; 212 NW2d 922 (1973).


                                                 -6-
        During direct-examination, the prosecutor questioned DW2 about the night of the
murders, specifically asking DW2 whether Warner had blood on his clothes when he returned
home with Horne. DW2 testified that she saw blood on Horne, but indicated that she did not
remember seeing blood on anyone else. Because this testimony was inconsistent with DW2’s
previous statement, the prosecutor asked DW2 a series of questions regarding her fear of Warner
and her fear of testifying. DW2 testified that she both loved and feared Warner and that she was
so fearful that she had to testify from a remote location at Warner’s preliminary examination.
DW2 also admitted that Warner had been violent toward her in the past and, after she gave her
statement to the police, her home was burned down. The prosecutor then confronted DW2 with
a statement she gave the police and, again, asked DW2 if Warner had blood on his clothing when
he returned home after the shooting. This time, DW2 answered affirmatively.

        Warner has failed to meet his burden of establishing that defense counsel’s failure to
object to DW2’s testimony fell below an objective standard of reasonableness. In regard to the
poststatement arson, DW2 appeared to perceive this as a threat. While the arson was not linked
directly or indirectly to Warner, the prosecutor was not admitting this evidence to establish
Warner’s consciousness of guilt; rather, the prosecution elicited the testimony in an effort to
explain why DW2 had provided an inconsistent statement. Thus, DW2’s testimony that she felt
threated was admissible, and any objection by defense counsel would have been futile. We will
not fault defense counsel for failing to raise frivolous objections.

        DW2’s testimony that she feared Warner and had been a victim of domestic violence at
his hands was likewise relevant to the jury’s consideration of her inconsistent testimony.
However, relevant evidence “may be excluded if its probative value is substantially outweighed
by the danger of unfair prejudice, confusion of the issues, or misleading the jury, or by
considerations of undue delay, waste of time, or needless presentation of cumulative evidence.”
MRE 403. DW2 testified that Warner admitted being at the Rutherford home and shooting three
people. Given her knowledge of this admission, DW2 was a crucial witness, and the credibility
of her statements before and at trial was highly relevant to the determination of Warner’s guilt.
Moreover, although testimony that Warner had been physically violent to DW2 was undeniably
prejudicial to Warner, “[a]ll relevant and material evidence is prejudicial[.]” People v Sharpe,
502 Mich. 313, 333; 918 NW2d 504 (2018). This Court is “concerned only with unfairly
prejudicial evidence that may be given inappropriate weight by the jury or involve extraneous
considerations.” Id. Because physical violence was only mentioned one time, and it was in the
context of trying to explain DW2’s reluctance to testify against Warner, the testimony was not
unduly prejudicial. Thus, defense counsel was not deficient for failing to object on that basis.
Further, Warner has not demonstrated that this evidence was outcome-determinative. There was
overwhelming evidence of Warner’s guilt admitted at trial apart from DW2’s testimony,
including testimony from Horne and other eyewitnesses, evidence of motive, and physical
evidence to corroborate Horne’s testimony and place Warner at the crime scene.

       Warner also argues that defense counsel was ineffective for failing to object when the
prosecutor improperly elicited testimony from MJ regarding his fear of Warner. MJ testified that
he did not initially tell the police that he had seen Warner in the house on the night of the
murders because he was afraid of Warner. Warner argues that defense counsel should have
objected to this evidence because MJ’s fear was not material to any element of the crimes.
Again, the prosecutor inquired whether MJ was afraid of Warner as a means to explain why MJ

                                               -7-
had failed to identify Warner when he first spoke to the police; thus, the evidence was relevant to
why MJ had previously provided an inconsistent statement. The prosecutor did not elicit any
specific details as to why MJ was afraid of Warner or elicit testimony about Warner’s past
criminal conduct. Therefore, any objection by defense counsel would likely have been futile, as
MJ’s fear was relevant to his credibility, and his testimony on that subject was not unduly
prejudicial. Even if defense counsel erred in failing to object to MJ’s statement, it was not
outcome-determinative in light of the other evidence admitted at trial.

                         B. FAILURE TO FILE A MOTION IN LIMINE

         Warner also argues that defense counsel was ineffective for failing to file a motion in
limine to exclude any evidence that witnesses had been threatened. As previously noted,
evidence of threats against a witness is admissible for the purpose of explaining the witness’s
inconsistent statements. Clark, 124 Mich. App. at 412. Thus, defense counsel cannot be faulted
for failing to file a meritless motion. Fonville, 291 Mich. App. at 384. Furthermore, given the
mountainous evidence against Warner, any deficiency in counsel’s performance in this regard
did not affect the outcome of the proceedings.

                            C. FAILURE TO OBJECT TO HEARSAY

       Warner asserts that defense counsel was ineffective for failing to object to “[e]very
instance of threats against a witness and criminal acts, i.e., domestic violence and/or arson”
because that evidence was “offered to prove the truth of the matters asserted, i.e., that witnesses
had been threatened or the subjects of domestic violence or arson . . . .” We disagree.

        Hearsay is an out-of-court statement offered to prove the truth of the matter asserted.
MRE 801(c). To the extent Warner challenges testimony from various witnesses that they were
fearful of testifying or implicating Warner to the police, their general acknowledgment of fear
does not equate with admission of an out-of-court statement. Warner identifies only one specific
threat that was described at trial, and that threat is more fully addressed in part III of this opinion.
Warner’s past domestic violence was mentioned only once, when DW2 agreed that she had
“been a victim of physical violence from [Warner]” in the past. DW2’s concession did not
require her to repeat any out-of-court statements. With respect to the arson at DW2’s home after
she provided a statement to the police, DW2 implied that she perceived the fire as a threat, but
again did not repeat any out-of-court statements that caused this perception. With respect to the
arson, LH testified that Warner asked her to remove certain belongings from the home before it
was burned. Although this testimony involved an out-of-court statement, as a statement made by
Warner and offered against him, it is excluded from the definition of hearsay under MRE
801(d)(2)(A). Therefore, defense counsel’s performance was not deficient simply because he
failed to make meritless objections on hearsay grounds.

                          D. WARNER’S REMAINING ARGUMENTS

         Throughout the fact section of his appellate brief, Warner makes additional assertions
concerning defense counsel’s allegedly deficient performance. For instance, Warner contends
that defense counsel failed to impeach certain witnesses, failed to call an additional witness who
testified at the preliminary examination, and opened the door to damaging testimony. These

                                                  -8-
cursory arguments are not properly before this Court because they fall outside the scope of
Warner’s statement of the questions presented, which focus only on whether Warner was denied
the effective assistance of counsel on the basis of defense counsel’s failure to file pretrial
motions or object to irrelevant and prejudicial evidence introduced at trial. People v Anderson,
284 Mich. App. 11, 16; 772 NW2d 792 (2009), citing MCR 7.212(C)(5). Moreover, Warner
provides no analysis or citation to relevant authorities to support the sporadic criticisms of
defense counsel’s performance contained in his statement of the facts. Consequently, we
consider these issues abandoned. Kelly, 231 Mich. App. at 640-641 (“An appellant may not
merely announce his position and leave it to this Court to discover and rationalize the basis for
his claims, nor may he give only cursory treatment with little or no citation of supporting
authority.”).

              III. EVIDENCE OF THIRD-PARTY THREAT AGAINST HORNE

        Lastly, Warner argues that the trial court erred in admitting evidence that DW1
threatened Horne without first balancing the probative value of the evidence against its
prejudicial effect. We disagree.

        “To preserve an evidentiary issue for review, a party opposing the admission of evidence
must object at trial and specify the same ground for objection that it asserts on appeal.” People v
Aldrich, 246 Mich. App. 101, 113; 631 NW2d 67 (2001). Defense counsel did not object to the
admission of this testimony on the ground that it was too prejudicial; therefore, this issue has not
been preserved for appellate review. This Court reviews unpreserved claims for plain error
affecting substantial rights. Gibbs, 299 Mich. App. at 492.

       During direct-examination, while the prosecutor was questioning Horne about the events
that occurred on the night of the murder, Horne stated that, while he was in the kitchen talking
with CD, “[s]omebody came in.” When the prosecutor asked who came into the house, Horne
responded, “I don’t remember.” After asking Horne to review the testimony from his plea
hearing, the prosecutor asked Horne a series of questions:

               Q. Did you indicate to your attorney today that [DW1] said if you testify
       today that they were going to kill you in registry?

               A. Yeah.

               Q. In fact, [DW1] told you today that if you came in here and testified,
       they’re going to kill you in registry, correct?

               A. Yes.

               Q. That is playing on your mind right now, correct?

               A. Yes.

               Q. The fact of the matter is you do remember, correct?

               A. Yeah.

                                                -9-
               Q. But you’re afraid to say because they told you that you’re going to be
       killed in registry today if you testify?

               A. Yeah.

               [The Court]: Who is “they?”

               [Prosecutor]: [DW1] told you today, correct?

               [Horne]: Yes.

         Evidence that a witness was threatened by a third party is admissible to explain why a
witness has given inconsistent statements. Clark, 124 Mich. App. at 412. “A witness’ motivation
for testifying is always of undeniable relevance and a [party] is entitled to have the jury consider
any fact that may have influenced the witness’ testimony.” Minor, 213 Mich. App. at 685. For
purposes of this issue, Warner does not dispute that the above-quoted testimony was offered for a
proper purpose. Instead, he argues that the trial court erred by admitting evidence that was more
prejudicial than probative. “Generally, all relevant evidence is admissible, and irrelevant
evidence is not.” People v Coy, 258 Mich. App. 1, 13; 669 NW2d 831 (2003), citing MRE 402.
However, even relevant evidence “may be excluded if its probative value is substantially
outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the jury, or
by considerations of undue delay, waste of time, or needless presentation of cumulative
evidence.” MRE 403.

        As Warner concedes, the evidence concerning DW1’s threat against Horne was offered to
explain Horne’s hesitancy to implicate Warner at trial. As Warner’s cohort in the charged
offenses, Horne was one of the principal prosecution witnesses, making his credibility highly
relevant. Thus, his motivation for testifying in the manner that he did at trial, or any influence on
his testimony, had significant probative value concerning Warner’s guilt. The evidence that
Horne had been threatened just prior to testifying was highly probative in that it helped provide a
possible explanation as to why Horne was suddenly unable to remember who entered the
Rutherford home on the night of the shooting, despite having agreed to testify as part of a plea
deal only two weeks before Warner’s trial. Furthermore, the evidence very clearly established
that it was DW1, and not Warner, that threatened Horne, and there was no suggestion that DW1
was acting at Warner’s behest or with his consent. The risk of prejudice arising from this
evidence was, therefore, far less than it would have been had the threat been directly linked to
Warner. Warner has not established that the probative value of the evidence was substantially
outweighed by the risk of unfair prejudice or that the admission of this evidence constituted plain
error.

        Warner also argues that the trial court erred when it failed to give a cautionary instruction
as to the limited purpose of the testimony and that the absence of a cautionary instruction
constituted error requiring reversal. We disagree.

        Generally, “[t]his Court reviews de novo claims of instructional error.” People v Hall,
249 Mich. App. 262, 269; 643 NW2d 253 (2002). However, because defense counsel did not
request a limiting instruction as to the use of the testimony or object to the absence of a limiting
instruction, the issue is unpreserved and reviewed for plain error affecting substantial rights.
                                                -10-
People v Everett, 318 Mich. App. 511, 526; 899 NW2d 94 (2017). “[I]n the absence of a request
or objection, the appellate courts have declined to impose a duty on trial courts to give sua sponte
limiting instructions . . . even if such an instruction should have been given.” People v Rice (On
Remand), 235 Mich. App. 429, 444; 597 NW2d 843 (1999). Because the trial court did not have a
duty to provide a limiting instruction, the trial court’s failure to provide a limiting instruction did
not constitute plain error affecting Warner’s substantial rights.5

       Warner also argues that defense counsel was ineffective for failing to object to the
admission of the evidence that DW1 threatened Horne on the day of trial and for failing to
request a cautionary instruction. We disagree.

        After Horne testified that he had been threatened, the trial judge expressed concern over
the prejudicial effect of Horne’s testimony. The trial court then adjourned the proceedings for
the day to allow the prosecutor to present caselaw regarding the admissibility of Horne’s
testimony. When trial resumed the following day, the trial court indicated that it read the
caselaw and ruled that the testimony was admissible. Because the trial court sua sponte
considered and rejected the risk of unfair prejudice as a basis for excluding Horne’s testimony
regarding the threat, Warner cannot demonstrate that defense counsel’s failure to object to
Horne’s testimony affected the outcome of the proceedings. Moreover, given the overwhelming
evidence of Warner’s guilt presented at trial, it is improbable that the outcome would have been
different even if the threat against Horne had not been presented to the jury.

        Warner also argues that defense counsel was ineffective for failing to request a
cautionary instruction as to the limited purpose of the testimony. Warner has failed to overcome
the strong presumption that defense counsel’s decision not to request a limiting instruction was a
matter of trial strategy. Because Horne testified that DW1 had been the person to threaten him,
rather than Warner, defense counsel may not have wanted to bring more attention to the issue by
implying that Warner was somehow tied to or responsible for DW1’s conduct. However, even if
defense counsel’s performance fell below an objective standard of reasonableness, it did not
affect the outcome of the proceedings in light of the substantial evidence presented at trial.

       Affirmed.



                                                               /s/ David H. Sawyer
                                                               /s/ Colleen A. O’Brien
                                                               /s/ Anica Letica




5
  We further note that while the trial court did not give a specific limiting instruction regarding
the evidence of DW1’s threat against Horne, consistent with M Crim JI 3.6, the trial court did
instruct the jury that it should consider threats or other influences that may have affected a
witness in assessing his or her credibility.


                                                 -11-